PER CURIAM.
Petitioner appeals from an order of the Motor Vehicles Division administratively suspending his driver’s license pursuant to ORS 482.450(l)(c) which provides:
"(1) The division immediately may suspend the license of any person without hearing and without receiving a record of the conviction of such person of crime, when the division has reason to believe that such person:
"(c) Is incompetent to drive a motor vehicle or is afflicted with mental or physical infirmities or disabilities rendering it unsafe for him to drive a motor vehicle upon the highways.”1
Suffice it to say that there was ample evidence to support the Division’s order.
Affirmed.

No procedural issue is here raised.